Citation Nr: 1506704	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disability and, if so, whether service connection is warranted.

Entitlement to service connection for an upper back disability.

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs Regional Office in Houston, Texas.

A claim of service connection for pseudofolliculitis barbae was part of the November 2008 appeal.  The claim was subsequently granted in a July 10, 2010 rating decision.  Therefore, the claim is not on appeal before the Board at this time.

The Veteran requested and was scheduled for a video hearing on January 13, 2015, before a Veterans Law Judge (VLJ).  The Veteran failed to appear and has not requested a postponement.  Therefore, the Veteran's request for a hearing is considered withdrawn. 38 C.F.R. § 20.704(d).

In an August 2014 form, the Veteran claimed service connection for posttraumatic stress disorder.  This is REFERRED to the RO.

The Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  A March 2005 rating decision denied service connection for a bilateral foot disability based on a finding that such disability was not incurred in or caused by the Veteran's active service.  No notice of disagreement (NOD) was filed within a year of the decision, nor was any new and material evidence received within a year.

2.  Evidence received since the March 2005 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral foot disability, and therefore raises a reasonable possibility of substantiating this issue on appeal.

3.  Bilateral pes cavus was not shown on entrance, but was diagnosed during service.  The Veteran has a current diagnosis of pes cavus.

4.  There is no evidence of an upper back disability.

5.  The Veteran's lower back disability is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision which denied service connection for bilateral foot disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2014). 

2.  New and material evidence has been received and the claim of entitlement to service connection for a bilateral foot disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes cavus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

4.  The criteria for service connection for an upper back disability have been not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

5.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in September 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs), and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

While a VA examination was not provided in relation to the claim for an upper back condition decided herein, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As discussed below, the only evidence that the Veteran's upper back is related to his active service are his own conclusory statements of such; there is no medical evidence to support any alleged relationship.  As such, the Veteran's statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Bilateral Foot Disability - New and Material Evidence

An unappealed March 2005 rating decision denied the Veteran service connection for a bilateral foot disability on the basis that such disability was not incurred in or caused by active service.  That decision is final.  38 U.S.C.A. § 7105.   

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Board finds that new and material evidence has been submitted and that the criteria to reopen the claim have been met.  The Veteran has submitted a statement asserting that his bilateral foot disability is related to flat feet.

The evidence submitted by the Veteran was not previously submitted to agency decision makers and therefore, it is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  The evidence, if considered credible as it must be for purposes of reopening, establishes a possible nexus between his current bilateral hearing loss disability and his active service.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for a bilateral foot disability must be reopened.  

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with military service, or if pre-existing such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Bilateral foot disability

The Board has jurisdiction to address de novo the issue of entitlement to service connection for a bilateral foot disability because the RO previously considered the new evidence and issued a statement of the case (SOC) in July 2010.  See 38 C.F.R. §§ 19.31, 19.37 (2014).  

As noted above, the Veteran was previously denied service connection for foot problems on the basis that although he was treated for foot problems in service, there was no evidence of permanent residual or chronic disability shown by STRs or demonstrated by evidence following service.  Upon reopening the claim, the RO considered the new evidence and issued a SOC, stating that although the Veteran now claimed flat feet, there still was no evidence that the condition was incurred in or aggravated by military service.

The Board notes that the Veteran does not have a diagnosis of flat feet (pes planus), but does have a diagnosis of pes cavus, or high arches, which was made during service.  

The Veteran's entrance examination is silent regarding any pre-existing foot conditions.  Therefore, the Veteran is presumed to have been of sound condition at the time of entry.  See 38 C.F.R. § 3.304.  As previously noted, to overcome the presumption of soundness, the regulations require that there be "clear and unmistakable evidence" both that "the injury or disease existed prior [to active service]" and that the condition "was not aggravated by such service."  38 C.F.R. § 3.304(b).

STRs reveal that 4 months after entry, in May 1974, the Veteran complained of painful feet and was given at that time a physical profile due to high arches.  He was determined medically qualified for duty with assigned limitations, including no crawling, stooping, running, jumping, or prolonged standing or marching (prolonged being 20 minutes).  The profile was effective from May 24, 1974 to June 24, 1974.  He was approved to serve in Vietnam or Korea if the noted restrictions were observed.  In July 1974, the Veteran was seen at the Army health clinic stating he was supposed to receive special boots from Ft. Gordon, but they had not arrived.  He was seen by podiatry in August and September 1974.  The podiatrist diagnosed the Veteran with pes cavus and evaluated his need for special boots.  He determined that, based on the Veteran's foot condition, orthotics or special boots would not improve foot comfort, and that his pes cavus should be controlled first.  There was no medical finding that his pes cavus pre-existed service.  There are no other complaints of foot problems throughout the remainder of his service. 

In May 2010, the Veteran was afforded a VA examination to evaluate his foot condition.  The Veteran's complaints of occasional pain at the top of the arch and in the heel were noted.  He denied flare-ups, showed no inflammatory joint disease, had no incapacitating events, used no prescriptive orthotics, and had no injury or surgery for his feet.  The effect on daily activities was minimal as the Veteran stated he did not do much during the day and was unemployed.  The examiner concluded that although he had some complaints of foot pain during service, an examination by the podiatrist at that time indicated that nothing needed to be done.  He was discharged with no apparent medical indication of a chronic foot problem.  In sum, the examiner noted that although the Veteran currently has a diagnosis of pes cavus, he had no symptoms that he related to the examiner, nor were there any physical findings that it was giving him problems.  Therefore, the examiner concluded that the Veteran's pes cavus was not caused by, a result of, or aggravated by his military service.

The Board finds the facts to speak for themselves.  Namely, that the Veteran's entrance examination reflected that the Veteran was of sound condition at the time of entry and did not have any foot diagnoses.  The Veteran was subsequently diagnosed with pes cavus, and it was not medically determined to have existed prior to service.  The Veteran currently experiences occasional mild symptoms, and continues to have a diagnosis of pes cavus.  

In this case, the VA examiner's evaluation focused on whether or not the Veteran had current symptoms, which begs the question of whether it was related to service.  Thus, although the examiner concluded that the Veteran's pes cavus was not caused by, a result of, or aggravated by his military service, it does not change the fact that the Veteran has a current diagnosis of pes cavus that was diagnosed in service, and was not medically found to pre-exist service.  There is no clear and convincing evidence to rebut the presumption of soundness in this case.

Therefore, the Board finds that the Veteran's foot disability, diagnosed as pes cavus, was incurred in service and service-connection is warranted.  Accordingly, reasonable doubt is resolved in favor of the Veteran and service connection for bilateral foot disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upper back disability

The Veteran was denied service connection for an upper back disability on the basis that there was no evidence of injury or treatment for an upper back condition in service, and no evidence that a current condition exists.  

The Veteran's STRs note one generalized complaint of "mid back" pain in November 1977, which appeared to have resolved.  The Veteran currently receives VA medical treatment from Houston VAMC.  VA treatment records indicate that in June and September 2009, the Veteran complained of "back" pain, which was treated at that time with Tramadol and Flexeril.  Other than the single complaint which is attributed to a lower back condition, there is virtually no evidence of upper back pain, injury, or diagnosis of a current medical condition.  The Board notes that the Veteran is fully competent to testify to any pain he experiences, however, he does not have the training to draw a medical conclusion regarding any relationship between such pain and his time in service.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1335, 1377.  

While a VA examination was conducted for the Veteran's lower back, the upper back was not evaluated.  Nevertheless, a VA examination is not required in this case.  When assessing the need for a VA examination, the Board must consider, among other things, whether the evidence indicates that a disability, or persistent or recurrent symptoms of a disability, may be associated with the claimant's service.  38 U.S.C.A. § 5103A(d)(2)(B); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, there is no evidence of an in-service injury, or persistent or recurrent symptoms of an upper back condition.  While the Veteran may be experiencing upper back pain at this time, he has made no specific allegations as to the possible cause, how long he has experienced such pain, or how it may be related to his time in service almost 40 years ago.  Accordingly, as there is no evidence to suggest that the Veteran's upper back pain is in any way related to service, the claim must be denied at this time.  There is no reasonable doubt to be resolved in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Lower back disability

The Veteran was denied service connection for his lower back disability because there was no treatment or diagnosis of a chronic lower back condition while on active duty or within one year of discharge.  

As noted above, the Veteran's STRs contain one report of back pain during service in November 1974, which was treated with Robaxin and appeared to resolve.  In June and September 2008, the Veteran was seen at the Houston VAMC for chronic back pain, which was treated with Tramadol and Flexeril.  

In May 2010, the Veteran was afforded a VA examination and MRI to evaluate his lumbar spine.  At that time, the examiner reviewed the Veteran's service treatment records and noted the single occasion of reported back pain, which he likened to a minor muscle spasm.  The Veteran's spine was evaluated and he was noted to have no true flare-ups, no inflammatory joint disease, no incapacitating events or radiculopathy, and no bowel, bladder or sexual dysfunction.  He did not wear a brace but stated he used a cane.  Upon demonstration, the examiner noted that the Veteran did not really use the cane for support or know how to use it.  He noted no history of injury or surgery.  The examiner observed the movements of the Veteran and noted he had full flexion and movement of the back without any apparent difficulty, could rise from a chair without using his arms, had a normal gait, normal posture, and no indication of spinous or paraspinous tenderness or muscle spasm.  The MRI of the lumbar spine revealed dengenerative changes in the lumbar spine with disc bulge/protrusion at L5-S1.  In the examiner's opinion, the MRI indicated that the Veteran had diffuse typical age acquired degenerative disc disease.  As there was no indication of substantial injury during the back during military service, the examiner concluded that the lumbar spine disability was not caused by or a result of military service.

While the Board recognizes that the Veteran is experiencing back pain, there is no evidence to indicated that it is somehow related to service.  Based on the review of the foregoing evidence and the opinion of the VA examiner, the Board finds that the Veteran's lower back disability was not incurred in or caused by his time in active service.  Accordingly, the claim must be denied.  There is no reasonable doubt to be resolved in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral foot disability; service connection for bilateral hearing loss disability is granted. 

Entitlement to service connection for bilateral pes cavus is granted. 

Entitlement to service connection for an upper back disability is denied.

Entitlement to service connection for a lower back disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


